NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
JEANELL M. BROWN,
Petitioner,
V. _
DEPARTMENT OF DEFENSE,
Resp0ndent.
2009-3176
Petition for review of the Merit Systerns Pr0tecti0n
Board in CHO'752080415-I-1.
ON MOTION
ORDER
Upon consideration of Jeane1l M. Brown’s motion to
voluntarily withdraw her petition for review,
IT ls ORDERE1) THAT:
(1) The motion is granted The petition is dismissed
(2) Each side shall bear its own costs

BRowN v. oEFENsE 2
FoR THE CoURT
JUi_ 1 6 mm /s/ Jan Horba1y
Date J an H0rba1y
C1erk
men
cc: Ju1ie M. Wilson, Esq. U.S.CDURT 0F APPEALS FOR
Ai1iS@n load-M111er, ESq. T"E"E°‘“"L°'“°""
521 JUL 15 2010
. 010
Issued As A 1\/Iandate.  1 6 2 ]AN H0RBALY
CLERK